Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Susanna West, CRNA,

(NPI: 17503687718),

Petitioner
Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-399
Decision No. CR2170

Date: June 30, 2010

DECISION

I deny the motion of the Centers for Medicare and Medicaid Services (CMS) to dismiss
the hearing request of Petitioner, Susanna West. I also deny CMS’s motion for summary
judgment. I resolve the appeal based on the written record at the request of Petitioner.
Based on the record before me, I conclude that the effective date of Petitioner’s
enrollment remains August 25, 2009. Thus, pursuant to 42 C.F.R. § 424.521(a),
Petitioner may retrospectively bill for services rendered as of July 27, 2009.

I. Background

On January 12, 2010, Petitioner filed a hearing request (HR) accompanied by several
documents. I have marked the accompanying attachments as Petitioner’s Exhibits 1-5 for
reference in this decision.

Petitioner challenges the effective date of her enrollment as a certified registered nurse
anesthetist (CRNA) in the Medicare program that TrailBlazer Health Enterprises, LLC
(TrailBlazer), a Medicare contractor, assigned. By letter dated September 8, 2009,
TrailBlazer notified Petitioner that her Medicare enrollment application 855R was
approved, effective July 27, 2009.' CMS Exhibit (Ex.) 2. Petitioner filed a request for
reconsideration by letter, stating that an earlier enrollment application first submitted in
May of 2009 was “misplaced according to Medicare customer service” and requesting the
effective date originally sought in the lost application, which was April 6, 2009. P. Ex. 1,
at 3. This reconsideration request was stamped as received by TrailBlazer on October 23,
2009.

No reconsideration decision was issued based on the October reconsideration request.
Petitioner asserts that a follow-up call a “couple of weeks later” to TrailBlazer resulted in
the information that the reconsideration request was returned, because the request itself
was not on letterhead (although a cover letter was on Petitioner’s letterhead). HR at 2.
Petitioner further asserts that the returned request was not actually received from
TrailBlazer until January 14, 2010. Jd., P. Ex. 1, at 1-2, 8. Meanwhile, Petitioner sent a
second request for reconsideration, on letterhead, which was stamped as received by
TrailBlazer on December 22, 2009. P. Ex. 3. TrailBlazer then denied reconsideration on
the ground that it was untimely, since it was more than 60 days after the action appealed.
This appeal followed.”

This case was assigned to Administrative Law Judge (ALJ) Richard J. Smith for hearing
and decision on February 26, 2010, and an Acknowledgement and Initial Docketing
Order (Order) was issued at his direction. On or about April 5, 2010, CMS filed a motion
to dismiss Petitioner’s request for hearing, or, in the alternative, a motion for summary
disposition, with CMS Exhibits | and 2. This case was transferred to me for hearing and
decision on or about April 7, 2010, pursuant to 42 C.F.R. § 498.44. Petitioner filed a
letter of rebuttal on May 5, 2010, and requested that I decide the case based upon the
written record (P. Rebuttal). Neither party objected to any exhibits, so I admit both
parties’ exhibits as evidence.

IL. Issues, Findings of Fact, Conclusions of Law
A. Issues

The issues in this case are:

' In fact, Petitioner’s enrollment application was received on August 25, 2009, which is
therefore the actual effective date. Pursuant to 42 C.F.R. § 424.520(d), the date that
TrailBlazer identified as the “effective” date (July 27, 2009) is actually the date from
which Petitioner may retroactively bill for services.

> On appeal, CMS did not pursue the question of whether the reconsideration was timely
sought, relying instead on its position that “‘Petitioner has no right to appeal the effective
date of enrollment or, in the alternative, there is insufficient evidence to warrant a change
of the effective date.” CMS Motion at 2-3 n.2.
1. Whether I should dismiss Petitioner’s hearing request on the ground that
she has no right to appeal;

2. Whether CMS is entitled to summary judgment; and

3. Whether CMS’s contractor and CMS properly determined Petitioner’s
effective date of enrollment to be August 25, 2009.

B. Findings of Fact and Conclusions of Law
My findings of fact and conclusions of law are set forth in bold and italics below.

1. The effective date of a Medicare provider agreement or supplier
approval is an appealable initial determination; thus, Petitioner has a
right to a hearing.

a. Standard of review

Pursuant to 42 C.F.R. § 498.70(b), I may dismiss a hearing request in the circumstance
where a party requesting a hearing “does not otherwise have a right to a hearing.”

b. Analysis
CMS argues:

CMS’ decision with respect to enrollment may be appealed only

in two situations: where a prospective provider or supplier is denied
enrollment in the Medicare program, or where a provider’s or supplier’s
Medicare enrollment has been revoked.

CMS Br. at 5.

Specifically, CMS argues that part 424, subpart P, grants appeal rights only from denials
and revocations of enrollment. 42 C.F.R. § 424.545(a). Since an effective date appeal
arises after an approval, rather than a denial or revocation, CMS reasons that the
regulations do not permit appeals of effective date determinations. CMS Br. at 7-9.
CMS thus argues that Petitioner does not have a right to a hearing to appeal the effective
date of her enrollment, and this request for review must be dismissed. Jd. at 9.

In several prior decisions, I have explained why I do not agree with CMS. See Michael
Majette, D.C., DAB CR 2142 (2010); see also Eugene Rubach, M.D., DAB CR2125
(2010); Mobile Vision, Inc., DAB CR2124 (2010). I adopt the reasoning explained in my
prior decisions, which I summarize briefly here.

The wording of section 498.3(b)(15) appears straightforward in providing that the
“effective date of a Medicare provider agreement or supplier approval” is an appealable
initial determination and includes no qualifying or limiting language. None of the
administrative actions identified in section 498.3 as not subject to appeal under Part 498
include the determination of an effective date for a provider or supplier to participate in
Medicare.

While subpart P of part 424 unquestionably does grant appeal rights from denials and
revocations, as CMS notes, it does so by reference to the provisions of subpart A of Part
498, stating that a prospective provider or supplier whose enrollment is denied or revoked
“may appeal CMS’ decision in accordance with part 498, subpart A of this chapter.” 42
C.F.R. § 424.545(a). Subpart A of Part 498 includes section 498.3(b)(15), yet CMS did
not exclude section 498.3(b)(15) or otherwise indicate that effective date determinations
would not be proper subjects for these Medicare hearings. When CMS published subpart
P of Part 424 in 2006 (71 Fed. Reg. 20,753, 20,776 (Apr. 21, 2006)), it was well-aware of
the longstanding provision in section 498.3(b)(15), which it had described in 1997 as
granting “appeal rights and procedures for entities that are dissatisfied with effective date
determinations.” 62 Fed. Reg. at 43,931-32 (Aug. 18, 1997). Yet, section 424.545(a)
incorporated section 498.3 without limitation. Hence, the plain language of section
424.545(a) reinforces the plain language of section 498.3(b)(15).

Moreover, the history of section 498.3(b)(15) shows CMS’s recognition that: (1)
approving participation at a date later than that sought amounts to a denial of
participation during the intervening time; (2) effective date appeals generally involve the
same kind of compliance issues that arise from initial denials; and (3) the right to appeal
an effective date determination, while not previously codified, had already been
confirmed by court decisions. 62 Fed. Reg. at 43,933-34 (final rule); 57 Fed. Reg.
46,362, 46,363 (Oct. 8, 1992) (proposed rule). While criteria for determining effective
dates adopted at the same time as section 498.3(b)(15) applied only to providers and
suppliers subject to certification or accreditation, the rulemaking addressing section
498.3(b)(15) contains no parallel language limiting appeals of effective date
determinations to only providers and suppliers that are subject to survey and certification
or accreditation. 62 Fed. Reg. at 43,934; 57 Fed. Reg. at 46,363. The rulemakings do not
indicate any intent to restrict the scope of appeals by others who might later be granted
the right to Medicare hearings.

CMS contends that the reconsideration decision was “misleading” in suggesting that
Petitioner could appeal the adverse decision to an ALJ. CMS Motion at 8. CMS states
that neither the contractor nor CMS “can confer a right to a hearing on a provider where
the provider has no right to a hearing under the applicable regulations,” citing two earlier
ALJ decisions. /d. Ineed not decide whether or under what circumstances CMS may
provide a hearing when not compelled to do so by regulation, because, as I have
concluded, here the regulations do provide appeal rights.

c. Conclusion
Based on the foregoing, I deny CMS’s motion to dismiss.

I note, however, that a right to challenge the effective date is not a license to seek an
effective date other than that prescribed by law. I turn next, therefore, to what the
applicable law provides as to the proper effective date in Petitioner’s circumstances.

2. Summary judgment is not appropriate here, because CMS failed to
show that no dispute of material fact exists.

a. Applicable standard

CMS’s motion makes clear that the summary disposition sought is in the nature of
summary judgment. CMS Motion at 6-7. The Departmental Appeals Board (Board)
stated the standard for summary judgment as follows:

Summary judgment is appropriate when the record shows that there

is no genuine issue as to any material fact, and the moving party is entitled

to judgment as a matter of law.... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of

material fact for trial and that it is entitled to judgment as a matter of law. . . .
To defeat an adequately supported summary judgment motion, the non-moving
party may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact — a fact that, if proven, would
affect the outcome of the case under governing law... . In determining
whether there are genuine issues of material fact for trial, the reviewer must
view the evidence in the light most favorable to the non-moving party, drawing
all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, DAB No. 2291, at 4-5
(2009).
b. Analysis

Petitioner asserts that an enrollment application was mailed on May 12, 2009 to
TrailBlazer, the Medicare contractor. HR at 1-2. Petitioner claims that “weeks later, a
call was placed to Trailblazer . . . as follow up on the progress of the application. The
Trailblazer . . . representative relayed to us that there was not an application on file for
CRNA Susanna West...we were then advised to give it a few more weeks in order for it
to be scanned and assigned a tracking number.” /d. at 1. Petitioner then states:

some weeks later, a call was placed to Trailblazer . . . and we were told

again that there was not an application on file for CRNA Susanna West.
When Trailblazer was asked to look for the application, the representative
stated that without certified or UPS (etc) tracking number, they would not

be able to locate the application. The advice from Trailblazer was to submit a
second CMS 855R.

Id. According to Petitioner, a second form 855R was submitted to Trailblazer “with a
cover letter attached explaining that we had already submitted an 855R in May of 2009
and we would like the effective date requested on the original 855R application honored.”
Id. Petitioner also states that “we sent the applications via UPS Overnight this time
around.” Jd. Petitioner asserts that “within 14 days from the second submittal, we
received a letter from Trailblazer stating CRNA West’s enrollment had been

completed. ..but to our disappointment, the effective date given was 07/27/2009 instead
of 04/06/2009, as requested.” Id.

CMS does not dispute that the contractor’s receipt of an earlier approvable application,
which was lost without processing, would be a material fact relevant to the correct
effective date; however, CMS argues that Petitioner presented “no substantial credible
evidence that it submitted” an earlier application. CMS Motion at 9. Specifically, CMS
notes that Petitioner did not submit a copy of the May application, a confirmation or
tracking number to prove mailing, an affidavit from the person responsible for mailing
the application, or any evidence of the calls allegedly made to TrailBlazer to inquire
about the status of that application. Jd. at 9-10.

Petitioner insists that it did submit the May application and that TrailBlazer simply
refused to look for the evidence that would have shown its receipt. P. Rebuttal.
Petitioner also suggests that TrailBlazer initially denied having received the initial
reconsideration request, until Petitioner provided the information that UPS documented
delivery on 8:42 AM on October 23, 2009 to a specific individual. P. Ex. 3, at 1. Then,
Petitioner reports that TrailBlazer indicated that an acknowledgement should have been
sent, but none was received. /d. Petitioner points to these events as evidence of
TrailBlazer’s repeated “misplacement of information.” Jd. The only response to that
reconsideration request appears to be a rejection, dated October 29, 2009, but not
received until after the HR was made. P. Ex. 1.

CMS concludes that Petitioner had the burden of proving that it submitted an earlier
application and that Petitioner has failed to carry that burden on this record.

On summary judgment, my role is not to weigh conflicting evidence and determine where
the preponderance of the evidence lies. My role, instead, is to consider whether any
material fact is in genuine dispute. Such a dispute exists where, viewing the evidence in
the light most favorable to the non-movant and drawing all reasonable inferences from
that evidence in that party’s favor, I am not compelled by law to find that the movant
prevails.

Here, Petitioner essentially asks that I draw several favorable inferences from the
(admittedly skimpy) evidence in the record.’ Petitioner’s claim, if believed, is that an
application was mailed in May and that its receipt by TrailBlazer should be inferred from:
(1) TrailBlazer’s refusal to even attempt to locate or track whether it was received; and
(2) TrailBlazer’s track record of inefficiency in keeping track of materials, which it can
be proven to have received. I would also have to infer that, since the resubmitted
application was approved without difficulty, the May application would also be processed
to approval, but for Trailblazer’s misplacing it through no fault of Petitioner.

I find Petitioner’s case weak, but I do not find the inferences, especially those unflattering
to TrailBlazer, entirely unreasonable based on this record. I therefore decline to resolve
the matter on summary disposition.

c. Conclusion

I therefore deny CMS’s motion for summary disposition.

> The Order in this case cites Federal Rule of Civil Procedure 56 in notifying the parties
that, in opposing a summary judgment motion, the nonmovant should show material facts
in dispute and not rely on “mere allegations or denials.” Order at 2. The Order did not
require a report of readiness, including identifying any need for testimonial evidence, to
be filed until after any dispositive motion was resolved. /d. at 3. Given that the
Petitioner proceeded through a non-attorney representative, I treat the factual assertions
in the HR and Rebuttal with more leeway for purposes of summary judgment than I
might otherwise given that they are signed but unsworn.
3. Based on the written record, I conclude that CMS and contractor
properly determined the effective date of Petitioner’s enrollment.

a. Applicable regulations

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. §§ 424.520 and 424.521. Section 424.520(d) provides that the effective date for
billing privileges for physician, nonphysician practitioners, and physician and
nonphysician practitioner organizations is “the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date an enrolled physician or nonphysician practitioner first began furnishing services at a
new practice location.” (Emphasis added). The “date of filing” is the date that the
Medicare contractor receives a signed provider enrollment application that the Medicare
contractor is able to process to approval. 73 Fed. Reg. 69,769 (Nov. 19, 2008)
(emphasis added). Certain suppliers, including nonphysician practitioners such as
Petitioner, may be permitted to bill retrospectively for certain services provided before
approval, if they have met all program requirements. Current regulations limit
retrospective billing to 30 days prior to the effective date, “if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries,” or 90 days in
certain disaster situations. 42 C.F.R. § 424.521(a).

b. Analysis

It is undisputed that TrailBlazer received an enrollment application from Petitioner on
August 25, 2009. CMS Ex. 1, at 1. Petitioner was given an effective date of enrollment
in the Medicare program of August 25, 2009, the date on which TrailBlazer received
Petitioner’s enrollment forms that were processed to approval. CMS Ex. 2. This
evidence is sufficient to set out a prima facie case that the effective date is proper under
the applicable regulations.

In resolving the appeal on the written record, I may properly consider whether the
evidence that Petitioner presented in requesting an earlier effective date persuasively
rebuts this prima facie case. I find that it does not.

As noted above, Petitioner claims an initial application was sent by regular mail service
on May 12, 2009. HR at 1. Petitioner further argues:

Trailblazer . . . has no record of receiving the application and would not look for
the application even after repeated calls requesting that they look for the
application. We would have immediately sent a new application to Trailblazer if

the representative had not advised us to wait a few more weeks and call back to
see if the application had been screened and given a tracking number.

P. Rebuttal.

In accordance with the above regulations, for me to disturb the effective date
determination, Petitioner would at a minimum have to prove that TrailBlazer received an
enrollment application prior to August 25, 2009, that was approvable as submitted.*
Petitioner has not proffered further testimonial evidence beyond the bare assertions in the
HR and rebuttal to demonstrate that an application was submitted in May 2009. For
example, Petitioner offers no explanation of how it determined that the application was
mailed on May 12, specifically. As CMS pointed out, the record does not contain a copy
of the first application, or any record of its mailing. Certainly, Petitioner could have sent
so important a document by certified mail or other trackable system, or at least could
have maintained an internal record of the mailing. Petitioner alleges that follow-up calls
were made to TrailBlazer, but, as CMS points out, Petitioner offers no evidence of these
calls, such as contemporary notes, the names of representatives, or call reference
numbers, even though Petitioner did provide a call reference number for its follow-up
calls on the status of its reconsideration request. CMS Motion at 10 n.10. These
shortcomings properly detract from the weight of the assertions that Petitioner made.

While the inferences I discussed above favorable to Petitioner were not outside the
bounds of reason in the context of summary judgment based on viewing the evidence
entirely in Petitioner’s favor, I do not find them to be the most reasonable or likely
inferences that the evidence supported in the whole record before me. While I find it
likely that Petitioner did mail an application prior to August 25, 2009, in light of its
contemporary representation to that effect in the second application, I do not find enough
evidence to conclude that TrailBlazer actually received it. Even if I accept that
TrailBlazer’s systems for tracking receipt of mail are unreliable (for which Petitioner has
provided some support, and CMS has offered no contrary evidence), I do not find that
negative conclusion adequate to support an affirmative finding that this particular item of
mail was received but misplaced, rather than, for example, being lost in the regular mail.
Furthermore, absent any copy of the May application, or testimony about its contents, I
am not willing to simply assume that it was identical to the August application and would
therefore have been processed to approval in the same way.

* CMS correctly notes that, even if Petitioner substantiated that Trailblazer received its
May application (presumably some time after the date it was allegedly submitted on May
12), that could not support the effective date of April 6, 2009 Petitioner requests. CMS
Motion, at 8 n.9. As I conclude above, Petitioner has not proven an approvable
application was received at any time prior to August 25, 2009.
10

Without proof of an earlier date of receipt of an approvable application, I must conclude
that the effective date determination is correct pursuant to 42 C.F.R. § 424.520(d).

I therefore sustain CMS’s determination as to the effective date of Petitioners’ Medicare
enrollment.

Two other points are worthy of mention. The first is that Petitioner comments that a new
application would have been sent to the contractor immediately upon learning that the
contractor had no record of receiving the first, “if the representative had not advised us to
wait a few more weeks and call back to see if the application had been screened and
given a tracking number.” P. Rebuttal. Petitioner does not articulate any intended legal
effect of this comment, but, to the extent the intent is to argue that the government should
be required to pay claims from an earlier date because the government’s contractor gave
advice that turned out badly for Petitioner, the claim amounts to equitable estoppel. It is
well-established by federal case law, and in Board precedent, that: (1) estoppel cannot be
the basis to require payment of funds from the federal fisc; (2) estoppel cannot lie against
the government, if at all, absent a showing of affirmative misconduct; and (3) I am not
authorized to order payment contrary to law based on equitable grounds. See, e.g., Office
of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at

6 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009).

The second point is that Petitioner’s unfortunate situation is partly a result of unlucky
timing. When Petitioner submitted the second application in August 2009, the cover
letter expressed awareness of “new CMS guidelines” regarding assigning effective dates
when the application is received. For many years, the question as to the proper effective
date was unlikely to arise, because physicians and non-physician practitioners were
permitted to bill for services provided up to 27 months retroactively. See 73 Fed. Reg. at
69,766. Contractors were likely, therefore, not to place great weight on the date on which
an application was initially received but rather to focus on when services were first
provided. Presumably, that explains why Petitioner submitted bills on appeal showing
when services were provided even though the applicable rule quoted above sets the
effective date based on the later of the date of receipt or the date services are first
provided at a new location. See P. Ex. 5.

CMS became concerned that Medicare not pay for items or services when it could not be
certain that the supplier met Medicare eligibility standards at the time those items or
services were provided. See 73 Fed. Reg. at 69,766. To avoid this problem, CMS
considered requiring that billing privileges begin only on the date when the contractor
approved the supplier as eligible to receive reimbursement from Medicare, and no
retroactive billing be permitted. Jd. Commenters pointed out that this policy would
penalize suppliers who demonstrated their eligibility in their enrollment applications but
who were not approved for some time thereafter as a result of processing time by their
11

contractors. Id. at 69,767. CMS addressed the public concern about contractor
processing timeliness by adopting the approach of setting the effective date for approval
of eligibility to the date of filing of the enrollment application that was ultimately
processed to approval (or the date that the applicant is open for business at the new
location, if later). /d. For those situations where a supplier can not file an application
prior to providing some services, CMS explained that it was - -

finalizing a provision that allows physicians, NPPs (including CRNAs),
and physician or NPP organizations to retrospectively bill for services up
to 30 days prior to their effective date of billing when the physician or
nonphysician organization has met all program requirements, including
State licensure requirements, where services were provided at the enrolled
practice location prior to the date of filing and circumstances, such as,
when a physician is called to work in a hospital emergency department
which precluded enrollment in advance of providing services to Medicare
beneficiaries in § 424.521(a)(1).

Id. at 69,678 (emphasis added). A careful reading of the regulations and preamble
discussions makes clear that the grant of a retroactive billing period of up to 30 days does
not constitute a change in the effective date of the supplier’s approval of eligibility to
participate in Medicare and is based on a showing of circumstances precluding timely
enrollment, not a determination of an earlier date of eligibility.

Despite the clarity of this rule, confusion has been introduced by a muddling of the
effective date for which a supplier is approved as eligible to bill Medicare, governed by
42 C.F.R. § 424.520(d), with the earliest date for which an approved supplier may be
permitted to bill retroactively for services provided prior to the effective date, if the
contractor finds that certain prerequisites are met, governed by 42 C.F.R. § 424.521 (a).
The contractor in this matter contributed to this confusion by conflating the two date
determinations and setting out as the “effective dates” the earliest date for which it would
permit Petitioner to bill retroactively for services provided. CMS Ex. 2, at 1 (letter
granting Petitioner’s approval to participate in the Medicare program).

Petitioner does not identify any authority for a right to appeal the grant of, or length of, a
retroactive billing period. The billing period under section 424.521 (a) is retroactive from
the effective date of approval. It follows that section 498.3(b)(15) does not provide for
challenges to the period for retroactive billing beyond an appeal that the effective date of
approval itself was wrongly determined. Furthermore, the regulation at section
424.521(a) binds me. I can neither alter nor deviate from its explicit limitation on
retroactive billing to the 30 days already granted to Petitioners. Thus, I have no authority
to extend the retroactive billing period for Petitioners earlier than July 27, 2009.
12

d. Conclusion

For the reasons explained above, Petitioner’s request for an earlier effective date or for
earlier billing privileges must be denied.

/s/
Leslie A. Sussan
Board Member

